        Case 3:19-cv-01484-WHA Document 159 Filed 02/21/20 Page 1 of 5



 1   Carolyn H. Cottrell (SBN 166977)
     Ori Edelstein (SBN 268145)
 2   Michelle S. Lim (SBN 315691)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY
     WOTKYNS LLP
 4   2000 Powell Street, Suite 1400
     Emeryville, California 94608
 5   Telephone: (415) 421-7100
     Facsimile: (415) 421-7105
 6   ccottrell@schneiderwallace.com
     oedelstein@schneiderwallace.com
 7   mlim@schneiderwallace.com
 8   Sarah R. Schalman-Bergen (admitted pro hac vice)
     Krysten L. Connor (admitted pro hac vice)
 9   BERGER MONTAGUE PC
     1818 Market Street, Suite 3600
10   Philadelphia, Pennsylvania 19103
     Telephone: (215) 875-3000
11   Facsimile: (215) 875-4604
     Sschalman-bergen@bm.net
12   KConnon@bm.net
13   Attorneys for Plaintiff, the Collective,
     and putative Class, and Aggrieved Employees on
14   behalf of the State of California
15

16                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA
17

18   PAUL MONPLAISIR, on behalf of himself               Case No. 3:19-cv-01484-WHA
     and all others similarly situated,
19                                                       NOTICE OF FILING OF CONSENT TO
                    Plaintiffs,                          JOIN COLLECTIVE ACTION
20
             vs.
21
     INTEGRATED TECH GROUP, LLC and
22   ITG COMMUNICATIONS LLC,                             Judge: Hon. William Alsup
23                  Defendants.                          Complaint Filed: March 21, 2019
                                                         Trial Date:   October 19, 2020
24

25

26

27

28


                      NOTICE OF FILING OF CONSENT TO JOIN COLLECTIVE ACTION
                   Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
        Case 3:19-cv-01484-WHA Document 159 Filed 02/21/20 Page 2 of 5



 1               NOTICE OF FILING CONSENT TO JOIN COLLECTIVE ACTION
 2         Plaintiff Paul Monplaisir, individually and on behalf of all persons similarly situated,
 3   hereby files the following Opt-In Consent Form, submitted herewith as Exhibit 1, pursuant to the
 4   Fair Labor Standards, Act, 29 U.S.C. §§ 201, et seq.
 5                            CONSENT TO JOIN COLLECTIVE ACTION
 6       EXHIBIT NUMBER                                NAME                          OPT-IN NUMBER
 7                  1                              Dayna Nahinu                               378
 8

 9

10

11   Date: February 21, 2020                    Respectfully submitted,
12                                              /s/ Ori Edelstein
                                                Carolyn H. Cottrell
13                                              Ori Edelstein
                                                Michelle S. Lim
14                                              SCHNEIDER WALLACE
                                                COTTRELL KONECKY
15                                              WOTKYNS LLP
16                                              Sarah R. Schalman-Bergen (admitted pro hac vice)
                                                Krysten L. Connor (admitted pro hac vice)
17                                              BERGER & MONTAGUE, P.C.
18                                              Attorneys for Plaintiff, the Collective,
                                                and putative Class, and Aggrieved Employees on behalf
19                                              of the State of California
20

21

22

23

24

25

26

27

28

                                                          1
                       NOTICE OF FILING OF CONSENT TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
         Case 3:19-cv-01484-WHA Document 159 Filed 02/21/20 Page 3 of 5



 1                                     CERTIFICATE OF SERVICE
 2         I hereby certify that on February 21, 2020, I electronically filed the foregoing document
 3 with the Clerk of the Court using the Court's CM/ECF system, which will send a notice of

 4 electronic filing to all CM/ECF participants.

 5

 6   Date: February 21, 2020                    Respectfully submitted,
 7
                                                /s/ Ori Edelstein
 8                                              Carolyn H. Cottrell
                                                Ori Edelstein
 9                                              Michelle S. Lim
                                                SCHNEIDER WALLACE
10                                              COTTRELL KONECKY
                                                WOTKYNS LLP
11
                                                Sarah R. Schalman-Bergen (admitted pro hac vice)
12                                              Krysten L. Connor (admitted pro hac vice)
                                                BERGER & MONTAGUE, P.C.
13
                                                Attorneys for Plaintiff, the Collective,
14                                              and putative Class, and Aggrieved Employees on behalf
                                                of the State of California
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          2
                       NOTICE OF FILING OF CONSENT TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
Case 3:19-cv-01484-WHA Document 159 Filed 02/21/20 Page 4 of 5




            EXHIBIT 1
           Case 3:19-cv-01484-WHA Document 159 Filed 02/21/20 Page 5 of 5


                                               OPT-IN CONSENT FORM

        Monplaisir, et al. v. Integrated Tech Group, LLC and ITG Communications LLC
                                   Case No. 3:19-cv-01484-WHA
                United States District Court, Northern District of California
                                                     Complete And Submit To:

                                                   ITG FLSA Litigation
                                              c/o JND Legal Administration
                                                      PO Box 91300
                                                    Seattle, WA 98111

 Name: Dayna Nahinu
                                                 (Please Print)




                               CONSENT TO JOIN COLLECTIVE ACTION
                      Pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq.

  1.      I consent and agree to pursue my claims relating to and arising from Defendants
          Integrated Tech Group, LLC’s and ITG Communications LLC’s (“ITG”) alleged
          violations of the Fair Labor Standards Act, 29 U.S.C. §§ 201, et seq. in connection with
          the above-referenced litigation.

  2.     I have worked for ITG as a Technician or similarly titled position in (city, state)__South
         San Francisco                       from on or about (start date) ___March
         2019_______ to on or about (end date) ____May 2019___.

  3.     I understand that this litigation is being filed as a collective action under the Fair Labor
         Standards Act of 1938, as amended, 29 U.S.C. §§ 201, et seq. I hereby consent, agree,
         and opt-in to become a named Plaintiff herein and be bound by any judgment of the Court
         or any settlement of this action.

  4.     I specifically authorize my attorneys, Schneider Wallace Cottrell Konecky LLP, and
         Berger Montague as my agents, to prosecute this lawsuit on my behalf and to negotiate a
         settlement of any and all claims I have against the Defendant in this litigation.



 Electronically signed on 02/17/2020 (Date Signed)
                                                                  _ Dayna Nahinu ____   (Signature)


                                                       **IMPORTANT NOTE**
Statute of Limitations concerns mandate that you return this form as soon as possible to preserve your rights.
